Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claims 1-3 are allowed because Chiang et al., Kamphuis et al., Okumura et al., or Farnworth et al. appear to be the closest prior art references.  However, theses references fail to teach a method of packages having a back surface grinding step of grinding a back surface of the device wafer corresponding to the device region to form a recessed part with a depth that reaches the grooves and form an annular projection part that surrounds the recessed part and corresponds to the peripheral surplus region after executing the front surface sealing step;  a back surface sealing step of filling the recessed part with the sealant to execute sealing after executing the back surface grinding step;  and a dividing step of forming dividing grooves with a smaller width than the grooves along the grooves from the front surface of the device wafer and dividing the device wafer to form a plurality of packages in each of which the device chip is sealed by the sealant after executing the back surface sealing step, as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893